This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CITY OF ESPANOLA,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 32,621

 5 AMANDA ARRIETTA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 Stephen D. Pfeffer, District Judge

 9 A. J. Salazar
10 Alcalde, NM

11 for Appellee

12 Ben A. Ortega
13 Albuquerque, NM

14 for Appellant

15                                 MEMORANDUM OPINION

16 VANZI, Judge.
1   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

2 summary disposition. No memorandum opposing summary reversal has been filed

3 and the time for doing so has expired.

4   {2}   REVERSED.

5   {3}   IT IS SO ORDERED.

6                                          __________________________________
7                                          LINDA M. VANZI, Judge

8 WE CONCUR:



 9 _________________________________
10 CYNTHIA A. FRY, Judge



11 _________________________________
12 M. MONICA ZAMORA, Judge




                                             2